DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5-11, 13-18, and 20 are pending.
The U.S.C. 112 rejections have been corrected and the rejections are withdrawn.
Allowable Subject Matter
Claims 1-3, 5-11, 13-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
wherein the power disable circuit comprises: a first field effect transistor (FET) and a second FET with sources mutually coupled and gates to receive the PWDIS signal, wherein, in response to an asserted input of the PWDIS signal at a second gate of the second FET, a drain of the first FET is left floating; a latch circuit to assert an output in response to the general purpose input/output signal; and a third FET coupled to the drain of the first FET and to the output of the latch circuit, wherein in response to assertion of the output of the latch circuit, the third FET is to signal to the power circuitry to cut power to the processing device and the memory device. 
Prior art of record do not teach or suggest individually or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        December 7, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187